Subset 



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on March 18, 2020.

Claims 26-50 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim 26-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walther et al (U.S. Pub. No.  US. 10/599,546).

With respect to claims 26, 35 and 48, Walther et al teaches 
access an operating scenario, the operating scenario including parameters defining an environment for a simulated autonomous vehicle (abstract, testing scenario generated using real-world data. the data indicative of the test with data indicative of the one or more autonomous vehicle capabilities that are tested by the test and data indicative of the testing scenario, determining a testing scenario that corresponds to the test. fig. 4, fig. 5, fig. 7); 
access a rule set, the rule set controlling a search mechanism (testing scenario can include the left turn at a four-way intersection with two moving objects. The test can include the left turn, at the four-way intersection, with two moving objects, where one object is moving at thirty-five miles per hour (mph) and one object is moving at forty-five mph. The testing system can associate data indicative of the test to a corresponding testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database, col.3, lines 23-64, fig. 3); 
search for content, the search controlled by the rule set and operable to find content relevant to the operating scenario, the search resulting in search results (col.3, lines 23-64, testing scenario as well as the autonomous vehicle capabilities being tested and store such data in a searchable database. In this way, the testing system and/or a subsequent user can more readily determine performance progress, as well as search, retrieve, review, and/or re-run the tests to verify autonomy software); 
process the search results for training autonomous vehicle operation (col. 9, lines54-67, testing system can store the associated data in an accessible memory a searchable database. For instance, the testing system can store (e.g., in the accessible memory) data indicative of the test associated with data indicative of the testing scenario, data indicative of the one or more autonomous vehicle capabilities that are tested by the test, and/or the associated test results. This can allow the testing system to quickly retrieve the associated data structure (e.g., linked data structure) from the accessible memory. For example, a user can provide (e.g., via user input to a user interface) a search query indicative of at least one of the test, the testing scenario); and 
store the processed search results (testing system can store the associated data in an accessible memory a searchable database. the testing system can store (e.g., in the accessible memory) data indicative of the test associated with data indicative of the testing scenario, data indicative of the one or more autonomous vehicle capabilities that are tested by the test, and/or the associated test results (col. 9, lines 54-67 to col. 10, lines 1-6).

 With respect to claims 27-28 and 36-37, Walther et al teaches operating scenario parameters include parameters that define a scenario type and a highway driving scenario, a city driving scenario, or a rural driving scenario (fig.3, fig. 4, The testing system can determine a testing scenario corresponding to the test. A testing scenario can be a situation used to test the one or more autonomous vehicle capabilities. The testing scenario can indicate one or more testing parameters of a test such as, for example: the type of geographic area represented in the testing environment (e.g., intersection, highway, cul-de-sac, dead end, etc.), col. 6, lines 29-54).
 
With respect to claims 29-30 and 38-39, Walther et al teaches operating scenario includes parameters that define a road type and an operating time (fig.3, fig. 4, The testing system can determine a testing scenario).

With respect to claims 31, 41 and 49, Walther et al teaches crawling a network-accessible repository to identify media content relevant to the operating scenario using contextual analysis (fig.3, fig. 4, The testing system can determine a testing scenario corresponding to the test).

With respect to claims 32-33, Walther et al teaches network-accessible repository is a website and a discussion board (fig. 4, The testing system can determine a testing scenario corresponding to the test).
 
With respect to claim 40, Walther et al teaches rule set includes semantic analysis parameters (testing scenario can indicate testing parameters such as the type of geographic area represented in the testing environment, object(s) in the testing environment (e.g., vehicles, bicycles, pedestrians, etc.), col. 3, lines 23-64).

With respect to claim 42, Walther et al teaches media content is video content (The sensor data can include, for example, image data (e.g., still image data, video image data, col. 7, lines 1-34).

With respect to claims 34 and 43, Walther et al teaches content relevant to the operating scenario includes forward- facing views from a perspective of the simulated autonomous vehicle (sensor data can include, for example, image data (e.g., still image data, video image data, col. 7, lines 1-34).

With respect to claim 44, Walther et al teaches content relevant to the operating scenario includes side- facing views from a perspective of the simulated autonomous vehicle, col. 7, lines 1-34).

With respect to claim 45, Walther et al teaches operating scenario is to train a traffic management algorithm, and wherein the content relevant to the operating scenario includes a third-person view of the simulated autonomous vehicle (abstract, testing scenario generated using real-world data. the data indicative of the test with data indicative of the one or more autonomous vehicle capabilities that are tested by the test and data indicative of the testing scenario, determining a testing scenario that corresponds to the test. fig. 4, fig. 5, fig. 7).

With respect to claim 46, Walther et al teaches converting the search results to a neutral format; and combining the search results with other content to result in a data set to use in training autonomous vehicle operation (The autonomous vehicle can generate and/or otherwise obtain real-world data 126 associated with such a real-world scenario).

With respect to claim 47, Walther et al teaches labeling the search results for use in a supervised machine learning task (abstract, testing scenario generated using real-world data. the data indicative of the test with data indicative of the one or more autonomous vehicle capabilities that are tested by the test and data indicative of the testing scenario, determining a testing scenario that corresponds to the test. fig. 4, fig. 5, fig. 7).

With respect to claims 34 and 50, Walther et al teaches   operating scenario is to train a house number detection algorithm, and wherein the content relevant to the operating scenario includes side- facing views from a perspective of the simulated autonomous vehicle (abstract, testing scenario generated using real-world data. the data indicative of the test with data indicative of the one or more autonomous vehicle capabilities that are tested by the test and data indicative of the testing scenario, determining a testing scenario that corresponds to the test. fig. 4, fig. 5, fig. 7).



 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163